      Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------X
BARRY C. HONIG, and GRQ
CONSULTANTS, INC.,
                                               MEMORANDUM AND ORDER
                    Plaintiffs,
                                                  20 Civ. 2808 (NRB)
              - against –

RIOT BLOCKCHAIN, INC.,

                    Defendant.

------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


      Plaintiffs Barry C. Honig (“Honig”) and GRQ Consultants, Inc.

(together with Honig, “plaintiffs”) bring this action against

defendant Riot Blockchain, Inc. (“Riot”), and asserting a claim

for breach of contract and seeking declaratory relief.                Plaintiffs

allege that Riot violated its contractual obligations by refusing

to indemnify plaintiffs for the costs of defending against certain

legal proceedings brought by third parties against Honig.                Before

the   Court    is   Riot’s     motion   to   dismiss      plaintiffs’    amended

complaint.     For the following reasons, Riot’s motion is granted.

                                  BACKGROUND

      In their amended complaint (ECF No. 18) (“Am. Compl.”),

plaintiffs     allege   that     Riot   entered    into    Security     Purchase

Agreements (the “SPAs”) with Honig in March of 2017 which provided

terms under which Honig would purchase convertible promissory
        Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 2 of 14



notes and common stock purchase warrants from Riot.            Am. Compl. ¶

2.   The SPAs, which are governed by New York law, each contain an

indemnification clause at Section 4.8 which reads, in relevant

part:

        [Riot] will indemnify and hold [Honig] . . . harmless from
        any and all losses, liabilities, obligations, claims,
        contingencies, damages, costs and expenses, including all
        judgements, amounts paid in settlements . . . court costs and
        reasonable attorneys’ fees . . . as a result of or relating
        to . . . any action instituted against [Honig] in any
        capacity, or any of them or their respective Affiliates, by
        any stockholder of [Riot] who is not an Affiliate of [Honig],
        with respect to any of the transactions contemplated by the
        Transaction Documents (unless such action is based upon . . .
        any violations by [Honig] of Securities Laws or any conduct
        by [Honig] which constitutes fraud, gross negligence, willful
        misconduct or malfeasance by [Honig]). If any action shall
        be brought against [Honig] in respect of which indemnity may
        be sought pursuant to this Agreement, [Honig] shall promptly
        notify [Riot] in writing, and [Riot] shall have the right to
        assume the defense thereof with counsel of its own choosing
        reasonably acceptable to [Honig] [emphasis added].

        In February of 2018, Creighton Takata commenced a class action

against Riot and Honig in the U.S. District Court for the District

of New Jersey, alleging that Honig’s purchase of securities in

transactions contemplated by the SPAs was part of a “fraudulent

scheme consisting of misrepresentations, omissions, and actions

that deceived the investing public in violation of securities

laws.”     Am. Compl. ¶ 21.      Specifically, the operative complaint

alleges    that   Honig   violated    Section   10(b)   of   the   Securities

Exchange Act and Rule 10-b5.         ECF No. 18-3.



                                      -2-
        Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 3 of 14



     Additionally, Honig is a named defendant in five separate

shareholder derivative actions, each of which is brought by a Riot

shareholder.     Am Compl. ¶ 22.    Those actions allege that Riot, its

directors and officers, and Honig violated the securities laws,

and that Honig acquired stock from Riot to gain “control” over the

company in order to engage in violations of the securities laws.

Id. ¶ 23.       Plaintiffs allege that, to date, they have incurred

over $350,000 in legal fees in connection with defending Honig in

the aforementioned legal proceedings (the “Legal Proceedings”).

     On February 14, 2020, counsel for Honig sent Riot a letter

requesting that Riot indemnify Honig for the expenses, including

legal   fees,    incurred   by   Honig   in   connection   with   the    Legal

Proceedings.      Id. ¶ 30; ECF No. 18-9.       On March 6, 2020 counsel

for Riot denied Honig’s indemnification request.             ECF No. 18-10.

Plaintiffs filed their complaint on April 3, 2020 (ECF No. 1) and

an amended complaint on May 11, 2020.          ECF No. 18.     Riot filed a

pre-motion letter seeking leave to file a motion to dismiss.               ECF

No. 37.    Plaintiffs responded to Riot’s letter (ECF No. 38), and

after reviewing the letters and the amended complaint, this Court

granted Riot leave to file its contemplated motion, see ECF No.

39, which it did on July 9, 2020.          ECF No. 40.




                                     -3-
       Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 4 of 14



                                         DISCUSSION

  1. Legal Standard

       To    survive    a    motion       to   dismiss        under    Rule   12(b)(6),   a

complaint must plead “enough facts to state a claim to relief that

is plausible on its face.”                Bell Atl. Corp. v. Twombly, 550 U.S.

544,   570    (2007).       “A    claim    has       facial    plausibility      when   the

plaintiff pleads factual content that allows the court to draw the

reasonable      inference         that    the    defendant        is    liable   for    the

misconduct alleged.”             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

In determining whether a claim has facial plausibility, “we accept

as true all factual statements alleged in the complaint and draw

all reasonable inferences in favor of the non-moving party.”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). However, that tenet “is inapplicable to legal conclusions.”

Iqbal, 556 U.S. at 678.

       To succeed on a claim for breach of contract, a plaintiff

must demonstrate “(1) the existence of an agreement, (2) adequate

performance of the contract by the plaintiff, (3) breach of

contract by the defendant, and (4) damages.” Eternity Glob. Master

Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168, 177 (2d

Cir. 2004) (internal citation and quotation marks omitted). A court

should construe a contract as a matter of law only if the contract




                                               -4-
       Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 5 of 14



is unambiguous on its face.                  See Metro. Life Ins. Co. v. RJR

Nabisco Inc., 906 F.2d 884, 889 (2d Cir. 1990). “A contract is

unambiguous when the contractual language has a definite and

precise meaning about which there is no reasonable basis for a

difference of opinion.”             Keiler v. Harlequin Enterprises Ltd., 751

F.3d 64, 69 (2d Cir. 2014).            “If a contract is unambiguous, courts

are required to give effect to the contract as written and may not

consider extrinsic evidence to alter or interpret its meaning.”

Consarc Corp. v. Marine Midland Bank, N.A., 996 F.2d 568, 573 (2d

Cir.   1993)     (internal         citations       omitted).       “[L]anguage      whose

meaning is otherwise plain does not become ambiguous merely because

the    parties      urge     different       interpretations        in     litigation.”

Buffalo Color Corp. v. Alliedsignal, Inc., 139 F. Supp. 2d 409,

420 (W.D.N.Y. 2001) (internal citations omitted).                         Here, neither

party argues that the terms of Section 4.8 are ambiguous.                             The

Court agrees that because only one interpretation is reasonable on

its face, no ambiguity exists, and the Court can construe the

contract as a matter of law.

       “Under       New     York     law,      ‘[t]he      right     to     contractual

indemnification           depends    upon     the     specific     language    of     the

contract.      In    the    absence     of    a    legal   duty     to    indemnify,    a

contractual indemnification provision must be strictly construed




                                             -5-
       Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 6 of 14



to avoid reading into it a duty which the parties did not intend

to be assumed.’” In re Bridge Const. Servs. of Fla., Inc., 140 F.

Supp. 3d 324, 331 (S.D.N.Y. 2015) (quoting Alfaro v. 65 W. 13th

Acquisition, LLC, 74 A.D.3d 1255, 904 N.Y.S. 2d 205, 207 (2010));

see also Heimbach v. Metro. Transp. Auth., 75 N.Y.2d 387, 553

N.Y.S.2d 653, 553 N.E.2d 242, 246 (1990) (holding that contractual

language must evince an “unmistakable intention” to indemnify

before a court enforces such an obligation).

       In ruling on a motion to dismiss, the Court may consider

“documents that are referenced in the complaint, documents that

the plaintiff relied on in bringing suit and that are either in

the plaintiff’s possession or that the plaintiff knew of when

bringing suit, or matters of which judicial notice may be taken.”

DKR Capital, Inc. v. AIG Int'l W. Broadway Fund, Ltd., No. 03-cv-

1568 (JGK), 2003 WL 22283836, at *1 (S.D.N.Y. Oct. 2, 2003) (citing

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)).

  2. The Parties’ Dispute

       We begin with a brief recitation of facts which are not in

dispute.     Neither party contests that the Legal Proceedings were

initiated by stockholders of Riot who were unaffiliated with Honig,

that   the   Legal   Proceedings   are    “with   respect   to   any   of   the

transactions contemplated by the Transaction Documents,” nor that




                                    -6-
       Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 7 of 14



the Legal Proceedings involve claims of Honig’s violations of the

Securities Laws (as defined in the SPAs) and fraudulent conduct.

      Only a single issue of contract interpretation is currently

before the Court.          Riot argues that plaintiffs’ claims for breach

fail because Riot has no obligation to indemnify plaintiffs where

the   SPAs   specifically        exclude       from    indemnification     costs   in

connection     with    actions        “based    upon . . .      any   violations    by

[Honig]   of   Securities        Laws    or    any    conduct    by   [Honig]   which

constitutes     fraud,        gross     negligence,         willful   misconduct    or

malfeasance by [Honig].”              Thus, according to Riot, this clause

excludes indemnification for costs arising from defending actions

“based upon alleged securities violations and fraudulent acts.”

ECF No. 41 at 8-9 (emphasis added).               Because the Legal Proceedings

indisputably        involve    actions     which      allege    violations   of    the

securities law and fraudulent conduct, Riot contends it has no

obligation to indemnify.

      Plaintiffs disagree.             They argue that “[b]y its terms, the

carveout in [the indemnification clause] extends only to actual

violations     of    the    Securities     Laws       and   conduct   determined   to

constitute fraud.”          ECF No. 46 at 12 (emphasis added).               Because

the Legal Proceedings are ongoing and no determination has been

made either way as to Honig’s wrongdoing, plaintiffs contend that




                                          -7-
      Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 8 of 14



they are entitled to advancement of legal costs.

     There is an obvious relation between when Riot’s obligation

to indemnify is determined and whether alleged or actual misconduct

defines the obligation to indemnify.         If the agreement provided

that Riot’s obligation to indemnify would be determined at the

outset of an action lodged against Honig, then the obligation must

be predicated on the allegations of that action.         If instead, the

agreement contemplated a later timeframe for that determination,

Riot’s   obligation    to   indemnify    could   be   predicated   on   the

underlying merits of those allegations.

     Reading Section 4.8 in its entirety, it is clear that the

agreement contemplates that Riot’s obligation to indemnify would

be ascertained at the outset of any action against Honig.                It

follows that the allegations of the underlying action – not the

merits of the action – govern Riot’s obligations.              The first

sentence of Section 4.8 – before the parenthetical exception –

establishes when and for what Honig is entitled to indemnification

from Riot.   Riot “will indemnify and hold [Honig] . . . harmless

from any and all losses . . . that [Honig] may suffer or incur as

a result of or relating to . . . any action instituted against

[Honig] . . . .”      ECF 18-1 (“SPA”), at § 4.8 (emphasis added).

Applying this provision, Riot is obligated to indemnify Honig from




                                   -8-
      Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 9 of 14



the point at which a third party institutes or commences an action

against Honig.       See Institute, Black’s Law Dictionary (10th ed.)

(“to begin or start; commence.”).            The clause makes no mention of

reevaluating that obligation after a finding on the merits of the

action, and indeed such a finding need not ever occur.1                   It then

must be the allegations against Honig which trigger the obligation

to indemnify, as nothing more exists at the commencement of an

action.

     The     parenthetical       exception    which    concludes    the     first

sentence circumscribes Riot’s obligation to indemnify Honig when

“such action is based upon . . . any violations by [Honig] of

Securities    Laws    or   any   conduct     by   [Honig]   which   constitutes

fraud . . . .”       SPA § 4.8.       “[S]uch action” must be read in

parallel with “any action instituted,” and likewise it refers to

allegations of violations of the securities laws and fraudulent

conduct.2



1     For instance, Section 4.8 requires indemnification for “amounts
paid in settlements.” That requirement would make little sense if Riot’s
obligation to indemnify Honig turned on a determination of the merits
of the underlying action.
2     The case which plaintiffs principally use to argue that a
determination of actual violation of the securities laws or fraudulent
conduct is necessary to terminate the obligation to indemnify, Nat'l
Credit Union Admin. Bd. v. Deutsche Bank Nat'l Tr. Co., 410 F. Supp. 3d
662 (S.D.N.Y. 2019), analyzes a clause which provides that defendant
need not indemnify plaintiff where expenses “[arose] from [plaintiff’s]
negligence or intentional misconduct.” Id. at 690. This language is
wholly distinguishable from the language in SPA § 4.8 as its focus is


                                      -9-
       Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 10 of 14



       If there were any ambiguity, which there is not, about when

the   obligation    to   indemnify    is       determined    (and    thus   whether

allegations or merits control), the next sentence of Section 4.8

confirms the Court’s conclusion.           It reads:        “If any action shall

be brought against [Honig] in respect of which indemnity may be

sought pursuant to this Agreement, [Honig] shall promptly notify

[Riot] in writing, and [Riot] shall have the right to assume the

defense   thereof    with   counsel       of   its   own    choosing    reasonably

acceptable to [Honig].”       SPA § 4.8.          The logic of Section 4.8’s

structure is apparent.      The first sentence informs the parties as

to    whether   indemnification      is    required.        If   and   when   those

conditions are satisfied, Honig would notify Riot, which then has

the option to assume the defense.              The provision presupposes that

the parties can determine, prior to that notice, whether an

obligation to indemnify exists.

       Finally, a reading of the SPAs which excludes indemnification

for actions alleging securities laws violations and fraudulent

conduct is wholly consistent with public policy.                    Under New York


on the plaintiff’s underlying conduct rather than the nature of the
lawsuit filed. Accord PIMCO Absolute Return Strategy 3D Offshore Fund
Ltd. v. Wells Fargo Bank, Nat’l Ass’n N.A., No. 654743/2017 (N.Y. Sup.
Ct., N.Y. Cty. Nov. 13, 2017), Dkt. No. 65 (interpreting carveout
prohibiting indemnification for losses “incurred by reason of willful
misconduct, bad faith or gross negligence”).




                                      -10-
      Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 11 of 14



law, “‘[i]ndemnification agreements are unenforceable as violative

of public policy only to the extent that they purport to indemnify

a party for damages flowing from the intentional causation of

injury.’”    Gibbs-Alfano v. Burton, 281 F.3d 12, 21 (2d Cir. 2002)

(quoting Austro v. Niagara Mohawk Power Corp., 66 N.Y.2d 674, 676

(1985)).     It is true that “in the absence of a judgment of

intentional conduct,” courts will not hold an indemnification

clause unenforceable.       Id.   However, in light of the prohibition

against indemnifying intentional conduct, plaintiffs offer no

compelling   reason   why    we   should   imply   a   term   that   requires

advancement when such intentional conduct is alleged.3


3    We note that the word “advancement” appears nowhere in the SPAs.
See generally ECF No. 18-1.       In suggesting that the SPAs require
advancement, plaintiffs first point to the second-to-last sentence of
Section 4.8 which provides that “[t]he indemnification required by this
Section 4.8 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred.” But this language simply confirms that Riot’s
obligation to make indemnity payments begins at the initiation of the
event precipitating indemnification and continues throughout the course
of that event.
     Next, plaintiffs assert that SPA § 5.16 provides the mechanism by
which plaintiffs would refund Riot in the event of an improper payment.
Plaintiffs’ reading is not supported by the text. That section indicates
that “[t]o the extent that [Riot] makes a payment or payments to
[Honig] . . . and such payment or payments . . . are subsequently
invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or
otherwise restored to [Riot], a trustee, receiver or any other Person
under any law . . . then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had
not been made or such enforcement or set off had not occurred.” This
provision merely contemplates that in certain instances payments from


                                    -11-
      Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 12 of 14



      Moreover, if the parties intended to provide for advancement

and repayment, there are no shortages of models.           See, e.g., Rigas

v. United States, No. 11-cv-6964 (KMW), 2020 WL 2521530, at *3

(S.D.N.Y.    May   15,   2020)     (quoting    company    bylaws   requiring

indemnified officer to “undertake to repay such amounts advanced

to the extent that a court of competent jurisdiction ultimately

determines that such a person is not entitled to indemnification”);

Sec. & Exch. Comm'n v. Platinum Mgmt. (NY) LLC, No. 16-cv-6848

(BMC), 2018 WL 6172404, at *2 (E.D.N.Y. Nov. 25, 2018) (citing

agreement requiring indemnified person to “‘execute[] a written

undertaking to repay’ the advance if ‘it is finally judicially

determined that’ he is not entitled to indemnification”); Gramercy

Advisors, LLC v. Coe, Case No. 13-cv-9069 (VEC), 2014 WL 4197370,

at   *5   (S.D.N.Y.   Aug.   25,    2014)    (analyzing   clause   requiring

plaintiff to “repay the amount advanced to the extent that it shall

be determined ultimately that [they are] not entitled to be

indemnified”); Abakan, Inc. v. Uptick Capital, LLC, 943 F. Supp.

2d   410,    413   (S.D.N.Y.       2013)    (analyzing    clause   requiring

indemnified party to “repay such advances if it shall ultimately


Riot to Honig may be invalidated but does not itself create a mechanism
for invalidating or reimbursing an indemnity payment. As Riot points
out, the provision appears primarily to relate to contingencies in the
event of bankruptcy. See ECF No. 48, n. 6.




                                     -12-
     Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 13 of 14



be determined that . . . such person was not entitled to be

indemnified”).      In the absence of an explicit requirement to

advance payments, this Court will not imply one. To hold otherwise

would be to suggest that Riot intended to have to expend its own

funds, i.e. those of a public company beholden to shareholders,

and – should a court later find Honig liable for fraud – seek

recoupment of those funds from a would-be-established fraudster.

Without an explicit agreement to that effect, the Court declines

to read such a provision into the agreement.

                                 CONCLUSION

     Because Riot had no duty to indemnify plaintiffs for expenses

arising out of the Legal Proceedings, Count Two of the Amended

Complaint for breach of contract is dismissed.               Because Count One

for declaratory relief is premised on the same argument for breach,

it likewise must fail.      See Kinsey v. Cendant Corp., 521 F. Supp.

2d 292, 306 (S.D.N.Y. 2007).           Riot also requests that the Court

award it reasonable attorneys’ fees should it prevail on its

motion.   ECF No. 41 at 11.      The SPAs provide “the prevailing party”

in “an action or proceeding to enforce any provisions” of the SPAs

“shall    be   reimbursed   by   the    other   party   for    its   reasonable

attorneys’ fees and other costs and expenses incurred with the

investigation,     preparation    and    prosecution    of    such   action   or




                                       -13-
      Case 1:20-cv-02808-NRB Document 49 Filed 11/20/20 Page 14 of 14



proceeding.”   SPA § 5.9.    As Riot has prevailed on its motion and

consequently in this action, the request for reasonable attorneys’

fees is appropriate and granted.4         This Order resolves ECF Entry

No. 40, and the Clerk of Court is directed to close the case.

           SO ORDERED.

Dated:     New York, New York
           November 20, 2020

                                          ____________________________
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




4     See NetJets Aviation, Inc. v. LHC Commc’ns, LLC, 537 F.3d 168, 175
(2d Cir. 2008) (“[A] contract that provides for an award of reasonable
attorneys’ fees to the prevailing party in an action to enforce the
contract is enforceable if the contractual language is sufficiently
clear.”). Plaintiffs offer no reason not to award attorneys’ fees other
than their assertion that defendant would not prevail on its motion.
ECF No. 46 at 20. Moreover, it would be more economical and efficient
if the parties could negotiate an agreed-upon amount of attorneys’ fees.
If such efforts are unsuccessful, Riot’s motion must be supported by
affidavit(s) and contemporaneous records.


                                   -14-
